DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 4-5, 7-8, 10-13, 15-16, 18-19, 21-24 are allowed for the below reasons.
 	In regards to claim 1, the prior art of reference does not disclose singly or in combination to render a method wherein performing a radio resource control connection between the flight user equipment and the network entity and performing a mutual authentication between the flight user equipment and the network entity and transmitting, from a network controller entity to the flight user equipment, a flight resource preparation response, the flight resource preparation response comprising a list of a plurality of network nodes identified by the network entity as being disposed along the flight route.
	In regards to claim 12, the prior art of reference does not disclose singly or in combination to render a method wherein performing a radio resource control connection between the flight user equipment and the network entity and performing a mutual .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to  K.  WILFORD SHAHEED whose telephone number is (469)295-9175.  The examiner can normally be reached on Monday-Friday 9 am-5pm; CST; ALT Friday. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The examiner’s Supervisor Jinsong Hu can be reached at (571)272-3965 where attempts to reach the examiner are unsuccessful.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/KHALID W SHAHEED/Primary Examiner, Art Unit 2643